

116 HR 2897 IH: Animal Freedom from Testing, Experiments, and Research Act of 2019
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2897IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Brendan F. Boyle of Pennsylvania (for himself, Mrs. Walorski, Mr. Ted Lieu of California, Mr. Mast, Mr. Gaetz, Ms. Dean, Mr. Bishop of Georgia, Mr. Stauber, Mr. Grijalva, Ms. Schakowsky, Mr. Cohen, Mr. Lynch, Ms. Titus, Ms. Kuster of New Hampshire, and Mr. Crist) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Animal Welfare Act to allow for the adoption or non-laboratory placement of certain
			 animals used in Federal research, and for other purposes.
	
 1.Short TitleThis Act may be cited as the Animal Freedom from Testing, Experiments, and Research Act of 2019 or the AFTER Act of 2019. 2.Placement of animals used in federal research Section 14 of the Animal Welfare Act (7 U.S.C. 2144) is amended to read as follows:
			
				14.Standards for federal facilities
 (a)Laboratory animal facilities and exhibitorsAny department, agency, or instrumentality of the United States having laboratory animal facilities or exhibiting animals shall comply with the standards and other requirements promulgated by the Secretary under sections 13(a), (f), (g), and (h).
 (b)Adoption and non-Laboratory placementAny department, agency, or instrumentality of the United States operating as a Federal research facility shall, not later than 90 days after the date of the enactment of this subsection, promulgate standards and other requirements that, in the determination of the department, agency, or instrumentality, facilitates the adoption or non-laboratory placement of any animal of the facility no longer needed for research and determined to be suitable for release to an animal rescue organization, animal sanctuary, animal shelter, or individual.
 (c)DefinitionsIn this section: (1)Animal rescue organizationThe term animal rescue organization means an organization—
 (A)described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code; and
 (B)with the purpose of rescuing animals that are unwanted, abandoned, or otherwise in need of placement and finding permanent adoptive homes for such animals.
 (2)Animal sanctuaryThe term animal sanctuary means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of such Code that—
 (A)is registered with the Secretary; (B)operates a place of refuge—
 (i)where an unwanted, displaced, or retired animal is provided care for the lifetime of such animal; and
 (ii)where an unescorted public visitation of such an animal is not permitted; (C)does not engage in commercial trade of such an animal;
 (D)does not breed such an animal; (E)does not permit direct contact between the public and such an animal;
 (F)does not allow the use of such an animal for performance or exhibition purposes; and (G)does not conduct research that pains or distresses such an animal.
 (3)Animal shelterThe term animal shelter means a facility that accepts or seizes animals to care for such animals, place such animals in a permanent adoptive home, or carry out law enforcement purposes.
						.
		